CHARLES J. SCHUCK, Judge.
These claims arise by reason of an accident that resulted from a state road truck running into and striking a bus owned by the Ohio Valley Bus Company, of Huntington, West Virginia. The accident happened on December 8, 1944 on Sixth avenue between Elm and Sixteenth streets in the city of Huntington, West Virginia. The claimant, Sallie Hoard and claimant Phillip Adams were passengers on the bus in question. The bus was traveling west on Sixth avenue between Elm and Sixteenth streets in the said city of Huntington and the said road truck involved was traveling east and on the wrong side of the street. The bus pulled to the extreme right with the right front wheel on the curb of the street to avoid a collision, but notwithstanding this fact the bus was sruck by the state road truck by reason of the negligence of the state road operator in opera'ing his truck.
The record shows further that he was fined in the police court of Huntington for reckless driving on this occasion. The record further shows that a thorough investigation was made by the special investigator for the road commission who recommends the payment of the claims in question in the following amounts to wit: Ohio Valley Bus Company, $57.82; Sallie Hoard, $15.00; Phillip Adams, $92.28. Settlement in the aforesaid amounts to the respective claimants is authorized by the state road commission and agreed to by the attorney general's office. Accordingly an award is made to the said Ohio Valley Bus Company in the amount o.f fifty-seven dollars and *61eighty-two cents ($57.82) ; to the claimant Sallie Hoard in the sum of fifteen dollars ($15.00), and to the claimant Phillip Adams the sum of ninety-two dollars and twenty-eight cents ($92.28). Said sums to be in full settlement of all damages of all kind, personal or otherwise, caused by reason of the accident in question.